     Case 2:20-cv-11287-AB-AGR Document 12 Filed 03/31/21 Page 1 of 9 Page ID #:58




     Rodeen Talebi (CA SBN 320392)
 1
     talebi@fr.com
 2   FISH & RICHARDSON P.C.
     633 West Fifth Street, 26th Floor
 3   Los Angeles, CA 90071
     Telephone: (213) 533-4240
 4   Facsimile: (858) 678-5099
 5
     Neil J. McNabnay (Pro Hac Vice)
 6   mcnabnay@fr.com
     Ricardo J. Bonilla (Pro Hac Vice)
 7   rbonilla@fr.com
     Aaron P. Pirouznia (Pro Hac Vice)
 8   pirouznia@fr.com
     FISH & RICHARDSON P.C.
 9
     1717 Main Street, Suite 5000
10   Dallas, TX 75201
     Telephone: (214) 747-5070
11   Facsimile: (214) 747-2091
12   Counsel for Defendant
     PAEDAE, INC. d/b/a GIMBAL
13

14
                               UNITED STATES DISTRICT COURT
15
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
16

17                                               Case No. 2:20-cv-11287
     DISPLAY TECHNOLOGIES, LLC,
18                                               DEFENDANT GIMBAL’S
            Plaintiff,
                                                 AFFIRMATIVE DEFENSES, AND
19
     v.                                          COUNTERCLAIMS TO PLAINTIFF’S
                                                 COMPLAINT
20
     PAEDAE, INC. d/b/a GIMBAL,
21                                               JURY TRIAL DEMANDED
            Defendant.
22

23

24

25

26

27                             Case No. 2:20-cv-11287
          DEFENDANT GIMBAL’S AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
28                         TO PLAINTIFF’S COMPLAINT
     Case 2:20-cv-11287-AB-AGR Document 12 Filed 03/31/21 Page 2 of 9 Page ID #:59




                     DEFENDANT GIMBAL’S AFFIRMATIVE DEFENSES, AND
 1
                        COUNTERCLAIMS TO PLAINTIFF’S COMPLAINT
 2

 3          Defendant PaeDae, Inc. d/b/a/ Gimbal (“Gimbal”) files this, its Answer, Affirmative
 4   Defenses, and Counterclaims to Plaintiff Display Technologies, LLC’s (“Plaintiff” or “Display”)
 5   Complaint. Gimbal denies the allegations and characterizations in Plaintiff’s Complaint unless
 6   expressly admitted in the following paragraphs.
 7                                   PARTIES AND JURISDICTION
 8          1.      Gimbal admits that the Complaint purports to set forth an action for infringement
 9   under the Patent Laws of the United States, Title 35 of the United States Code. Gimbal admits that
10   Plaintiff seeks injunctive relief and damages but denies that Plaintiff is entitled to any relief from
11   Gimbal.
12          2.      Gimbal admits that this Court has subject matter jurisdiction over this action
13   pursuant to 28 U.S.C. §§ 1331 and 1338(a).
14          3.      Gimbal is without knowledge or information sufficient to form a belief as to the
15   truth of the allegations in Paragraph 3 of the Complaint and, on that basis, denies all such
16   allegations.
17          4.      Gimbal admits that it is a Delaware corporation with its principal office at 360 E.
18   2nd Street, Suite 350, Los Angeles, California. Gimbal further admits that it may be served through
19   its agent, Harvard Business Services, Inc., at 16192 Coastal Hwy, Lewes, DE 19958.
20          5.      Gimbal does not contest whether personal jurisdiction over it properly lies in this
21   District in this case, or that it conducts business in this District. Gimbal denies it has committed or
22   is committing acts of infringement within this District and, on that basis, denies the remaining
23   allegations of Paragraph 5 of the Complaint.
24          6.      Gimbal admits that the presently accused Gimbal Proximity marketing system is
25   used, imported, offered for sale, and/or sold in this District.
26

27

28
     Case 2:20-cv-11287-AB-AGR Document 12 Filed 03/31/21 Page 3 of 9 Page ID #:60




 1                                                    VENUE
 2           7.      Gimbal does not contest whether venue is proper in this District in this case, that it
 3   is a resident of this District, or that it has a regular and established place of business in this District.
 4   Gimbal denies it has committed or is committing acts of infringement within this District and, on
 5   that basis, denies the remaining allegations of Paragraph 7 of the Complaint.
 6                                                   COUNT I
 7        ([ALLEGED] INFRINGEMENT OF UNITED STATES PATENT NO. 9,300,723)
 8           8.      Gimbal incorporates by reference its responses in Paragraphs 1-7 above as if fully
 9   set forth herein.
10           9.      Gimbal admits, based solely on the allegations of the Complaint and without
11   admitting them as true, that the Complaint purports to allege a cause of action arising under the
12   patent laws of the United States, 35 U.S.C. §§ 271, et seq.
13           10.     Gimbal is without knowledge or information sufficient to form a belief as to the
14   truth of the allegations in Paragraph 10 of the Complaint and, on that basis, denies all such
15   allegations.
16           11.     Gimbal admits that the purported copy of the ’723 Patent, titled “Enabling social
17   interactive wireless communications,” is attached to the Complaint as Exhibit A.
18           12.     Gimbal denies that the ’723 Patent is valid, enforceable, and duly issued in full
19   compliance with Title 35 of the United States Code.
20           13.     Gimbal admits it makes, uses, and/or sells the Gimbal Proximity marketing system.
21   Gimbal denies it has committed or is committing acts of infringement and, on that basis, denies
22   the remaining allegations of Paragraph 13 of the Complaint.
23           14.     Gimbal denies the allegations in Paragraph 14 of the Complaint.
24           15.     Gimbal denies the allegations in Paragraph 15 of the Complaint.
25           16.     Gimbal denies the allegations in Paragraph 16 of the Complaint.
26           17.     Gimbal denies the allegations in Paragraph 17 of the Complaint.
27

28
     Case 2:20-cv-11287-AB-AGR Document 12 Filed 03/31/21 Page 4 of 9 Page ID #:61




 1          18.     Gimbal denies the allegations in Paragraph 18 of the Complaint.
 2          19.     Gimbal denies the allegations in Paragraph 19 of the Complaint.
 3          20.     Gimbal denies the allegations in Paragraph 20 of the Complaint.
 4          21.     Gimbal denies the allegations in Paragraph 21 of the Complaint.
 5          22.     Gimbal denies the allegations in Paragraph 22 of the Complaint.
 6          23.     Gimbal denies the allegations in Paragraph 23 of the Complaint.
 7          24.     Gimbal denies the allegations in Paragraph 24 of the Complaint.
 8          25.     Gimbal is without knowledge or information sufficient to form a belief as to the
 9   truth of the allegations in Paragraph 25 of the Complaint and, on that basis, denies all such
10   allegations.
11                              [PLAINTIFF’S] PRAYER FOR RELIEF
12          Gimbal denies that Plaintiff is entitled to any relief from Gimbal and denies all the
13   allegations contained in Plaintiff’s Prayer for Relief.
14                                     AFFIRMATIVE DEFENSES
15          Gimbal’s Affirmative Defenses are listed below. Gimbal reserves the right to amend its
16   answer to add additional Affirmative Defenses consistent with the facts discovered in this case.
17                                  FIRST AFFIRMATIVE DEFENSE
18          Gimbal has not infringed and does not infringe, under any theory of infringement
19   (including directly (whether individually or jointly) or indirectly (whether contributorily or by
20   inducement)), any valid, enforceable claim of the ’723 Patent.
21                                SECOND AFFIRMATIVE DEFENSE
22          Each asserted claim of the ’723 Patent is invalid for failure to comply with one or more of
23   the requirements of the United States Code, Title 35, including without limitation, 35 U.S.C.
24   §§ 101, 102, 103, and 112, and the rules, regulations, and laws pertaining thereto.
25

26

27

28
     Case 2:20-cv-11287-AB-AGR Document 12 Filed 03/31/21 Page 5 of 9 Page ID #:62




 1                                 THIRD AFFIRMATIVE DEFENSE
 2          The claims of the ’723 Patent are not entitled to a scope sufficient to encompass any system
 3   employed or process practiced by Gimbal.
 4                               FOURTH AFFIRMATIVE DEFENSE
 5          Plaintiff’s right to seek damages and other remedies from Gimbal is limited by 35 U.S.C.
 6   §§ 285, 286, 287, and/or 288, and may additionally be limited by 28 U.S.C. § 1498. For example,
 7   on information and belief, Plaintiff, its predecessors in interest, and/or its licensees failed to
 8   comply with or provide notice under the marking requirements of 35 U.S.C. § 287(a) and Plaintiff
 9   may not obtain damages for the period of time prior to the operative Complaint.
10                                 FIFTH AFFIRMATIVE DEFENSE
11          Plaintiff’s Complaint fails to state a claim upon which relief can be granted because, among
12   other things, Plaintiff has not stated a plausible allegation that Gimbal makes, uses, or sells each
13   claimed element of any asserted claim, or that Gimbal directs or controls another entity to make,
14   use, or sell any element that is not made, used, or sold by Gimbal.
15                                 SIXTH AFFIRMATIVE DEFENSE
16          Gimbal does not infringe any claims of the ’723 Patent pursuant to 35 U.S.C. § 273.
17                               SEVENTH AFFIRMATIVE DEFENSE
18          Plaintiff’s Complaint fails to state a claim upon which relief can be granted because, among
19   other things, Plaintiff has not stated a plausible allegation that Gimbal makes, uses, or sells each
20   claimed element of any asserted claim, or that Gimbal directs or controls another entity to make,
21   use, or sell any element that is not made, used, or sold by Gimbal.
22                                  GIMBAL’S COUNTERCLAIMS
23          For its counterclaims against Plaintiff Display Technologies, LLC (“Display”),
24   Counterclaim Plaintiff PaeDae, Inc. d/b/a Gimbal (“Gimbal”) alleges as follows:
25

26

27

28
     Case 2:20-cv-11287-AB-AGR Document 12 Filed 03/31/21 Page 6 of 9 Page ID #:63




 1                                               PARTIES
 2          1.      Counterclaim Plaintiff Gimbal is a corporation organized and existing under the
 3   laws of the State of Delaware, with its principal office located at 360 E. 2nd Street, Suite 350, Los
 4   Angeles, California 90012.
 5          2.      Upon information and belief based solely on Paragraph 3 of the Complaint as pled
 6   by Plaintiff, Counterclaim Defendant Display is a limited liability company organized and existing
 7   under the laws of the State of Texas, and maintains its principle place of business at 1801 NE
 8   123rd Street, Suite 314, North Miami, FL 33161.
 9                                            JURISDICTION
10          3.      Gimbal incorporates by reference Paragraphs 1-2 above.
11          4.      These counterclaims arise under the patent laws of the United States, Title 35,
12   United States Code. The jurisdiction of this Court is proper under at least 35 U.S.C. § 271 et seq.,
13   and 28 U.S.C. §§ 1331, 1338, 1367, and 2201–02.
14          5.      Display has consented to the personal jurisdiction of this Court at least by
15   commencing its action for patent infringement in this District, as set forth in its Complaint.
16          6.      Based solely on Display’s filing of this action, venue is proper, though not
17   necessarily convenient, in this district pursuant at least 28 U.S.C. §§ 1391 and 1400.
18                                                COUNT I
19                     DECLARATION REGARDING NON-INFRINGEMENT
20          7.      Gimbal incorporates by reference Paragraphs 1–6 above.
21          8.      Based on Display’s filing of this action and at least Gimbal’s First Affirmative
22   Defense, an actual controversy has arisen and now exists between the parties as to whether Gimbal
23   infringes U.S. Patent No. 9,300,723.
24          9.      Gimbal does not infringe the ’723 Patent because, among other things, the accused
25   Gimbal Proximity marketing system does not include a wireless mobile device and media system
26

27

28
     Case 2:20-cv-11287-AB-AGR Document 12 Filed 03/31/21 Page 7 of 9 Page ID #:64




 1   being structured to transmit at least one digital media file there between via said communication
 2   link.
 3           10.    Gimbal does not infringe the ’723 Patent because, among other things, the accused
 4   Gimbal Proximity marketing system does not include a communication link structured to bypass
 5   the security measure of the media system for a limited permissible use of the communication link
 6   by the wireless mobile device for only transferring the at least one digital media file to, and
 7   displaying the at least one digital media file on, the media system.
 8           11.    Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. §2201 et seq., Gimbal
 9   requests a declaration by the Court that Gimbal has not infringed and does not infringe any claim
10   of the ’723 Patent under any theory (including directly (whether individually or jointly) or
11   indirectly (whether contributorily or by inducement)).
12                                               COUNT II
13                           DECLARATION REGARDING INVALIDITY
14           12.    Gimbal incorporates by reference Paragraphs 1–10 above.
15           13.    Based on Display’s filing of this action and at least Gimbal’s Second Affirmative
16   Defense, an actual controversy has arisen and now exists between the parties as to the validity of
17   the claims of the ’723 Patent.
18           14.    On information and belief, the claims of the ’723 Patent are invalid for failure to
19   comply with one or more of the requirements of United States Code, Title 35, and the rules
20   regulations, and laws pertaining thereto.
21           15.    The ’723 Patent is anticipated and/or rendered obvious by, inter alia, U.S. Pat. Nos.
22   7,624,417, 8,700,729, and/or 8,244,179.
23           16.    Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. §2201 et seq., Gimbal
24   requests a declaration by the Court that claims 19 and 20 of the ’723 Patent are invalid for failure
25   to comply with one or more of the requirements of United States Code, Title 35, including without
26

27

28
     Case 2:20-cv-11287-AB-AGR Document 12 Filed 03/31/21 Page 8 of 9 Page ID #:65




 1   limitation, 35 U.S.C. §§ 101, 102, 103, and 112, and the rules, regulations, and laws pertaining
 2   thereto.
 3                                            JURY DEMAND
 4          Gimbal hereby demands trial by jury on all issues in these Counterclaims.
 5                                        PRAYER FOR RELIEF
 6          WHEREFORE, Gimbal asks this Court to enter judgment in Gimbal’s favor and against
 7   Display by granting the following relief:
 8          a)      a declaration that the ’723 Patent is invalid;
 9          b)      a declaration that Gimbal does not infringe, under any theory, any valid claim of
10   the ’723 Patent that may be enforceable;
11          c)      a declaration that the ’723 Patent is unenforceable;
12          d)      a declaration that Display take nothing by its Complaint;
13          e)      judgment against Display and in favor of Gimbal;
14          f)      dismissal of the Complaint with prejudice;
15          g)      a finding that this case is an exceptional case under 35 U.S.C. § 285 and an award
16   to Gimbal of its costs and attorneys’ fees incurred in this action; and
17          h)      further relief as the Court may deem just and proper.
18

19

20

21

22

23

24

25

26

27

28
     Case 2:20-cv-11287-AB-AGR Document 12 Filed 03/31/21 Page 9 of 9 Page ID #:66




 1   Dated: March 31, 2021                 Respectfully submitted,
 2
                                           FISH & RICHARDSON P.C.
 3

 4                                         By: /s/ Rodeen Talebi
                                               Rodeen Talebi (SBN 320392)
 5

 6
                                           COUNSEL FOR DEFENDANT
 7                                         GIMBAL, LLC

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
